Citation Nr: 0825014	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-33 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1971 and from February 19, 1991, to March 22, 1991.  
He also had other service in the U.S. Naval Reserves, which 
included periods of active duty for training (ACDUTRA) and 
inactive duty for training.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.


REMAND

The veteran contends that his hearing loss and tinnitus are 
attributable to in-service noise exposure from gunfire, 
explosions, and other incidents associated his duties as a 
"SeeBee."  He describes firearm training that took place 
during his ACDUTRA.

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).

In a February 2006 letter, private physician F. F., M.D. 
diagnosed hearing loss based on an audiometric study, and 
attributed this hearing loss to in service noise exposure.  
In support of his opinion, Dr. F. noted that the veteran's 
records show, "significant evidence of a pattern cogent with 
noise-induced hearing loss in that the right ear suffered a 
threshold decrement from the 1980s through the 1990s and 
present."  While he does not describe left ear hearing loss 
during or before a period of active duty, noting a decrement 
in 2003, Dr. F. finds the right ear onset to be a result of 
firing a weapon with the right hand, and the unilateral 
hearing loss to be a consistent temporal progression of the 
veteran's disability.  He then described the veteran's 
exposure to noise as a construction worker with the Navy and 
discounted the effect of the veteran's private sector work 
experience upon his hearing loss.

A review of service personnel and medical records does not 
reveal the presence of hearing loss disability, for VA 
disability purposes under 38 C.F.R. § 3.385, following the 
veteran's last period of active duty ending in March 1991.  
However, when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993).  Here, while Dr. F. 
provides a favorable opinion in support of the veteran's 
hearing loss claim, it does not appear that he had access to 
the claims file.  Furthermore, while Dr. F. describes a 
progression of hearing loss evidenced in records spanning two 
decades of naval service, he does not attempt to establish an 
onset for this disability, a key determination when 
considering the veteran's alternating periods of active duty 
and reserve service.  The Board does not presume Dr. F. 
understands the distinctions in establishing service 
connection based on active duty versus reserve service.  
Lastly, Dr. F. does not address the veteran's tinnitus claim 
in his letter, noting vaguely that the veteran "qualifies 
under both requirements of this instruction."

In light of these circumstances, the Board has concluded that 
further development, to include a VA audiology examination, 
is required.  Accordingly, this case is REMANDED to the RO or 
the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.  The veteran should be afforded a VA 
examination by an audiologist or a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any hearing loss and tinnitus present.  
The claims folder must be made available 
to and reviewed by the examiner, and all 
indicated studies should be performed.  
Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability with respect to any current 
hearing loss disability and tinnitus that 
the disability is related to acoustic 
trauma during the veteran's active duty, 
ACDUTRA, and/or inactive duty for 
training.  To assist the examiner in 
addressing this question, the RO or the 
AMC should provide him/her with a list of 
pertinent ACDUTRA and inactive duty for 
training periods (currently of record in 
the claims file).  Only service during 
active duty, ACDUTRA, or inactive duty for 
training should be noted.  A complete 
rationale for any and all opinions 
expressed must also be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




